Citation Nr: 1009907	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-04 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial increased rating for residuals 
of left inguinal hernia repair, which is currently assigned a 
10 percent rating prior to November 20, 2006, and a 30 
percent rating from that date.  

2. Entitlement to an initial rating in excess of 10 percent 
for left ilioinguinal nerve damage with chronic pain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to 
October 2002 and from June 2003 to September 2005.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
residuals of a left inguinal hernia, rated 10 percent, 
effective from September 27, 2005.  An April 2007 rating 
decision further increased the rating for residuals of a left 
inguinal hernia to 30 percent, effective from November 20, 
2006.  This decision also granted a separate 10 percent 
evaluation for left ilioinguinal nerve damage with chronic 
pain.  Since these increases did not constitute a full grant 
of the benefits sought, the issues remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At 
the hearing, the Veteran was granted a 30-day abeyance period 
for the submission of additional evidence to support his 
claims.  The Veteran submitted a waiver of RO initial 
consideration of any additional evidence.  

The issue of service connection for erectile dysfunction as 
secondary to service-connected residuals of left inguinal 
hernia repair has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over the 
claim, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board has determined that before it can adjudicate the 
Veteran's claims, additional development is required, as 
described below.  

At the March 2008 hearing, the Veteran requested that his 
file be held open for 30 days so his representative could 
obtain updated VA treatment records and have them associated 
with the claims file.  The claims file does not reflect that 
these records were ever submitted.  A review of the record, 
however, reveals a January 2007 VA general surgery 
consultation report that shows the physician recommended the 
Veteran undergo further surgical hernia repair.  The Veteran 
requested delaying surgery until the end of his school 
semester; he said he would return to the clinic in May 2007.  
This record is the last VA treatment record that has been 
associated with the claims file.  Given the possible 
relevance of VA records since January 2007 to the Veteran's 
claims and since VA records are constructively of record, 
they must be secured.  

Additionally, given that there is no recent VA examination of 
record that describes the current nature and severity of the 
Veteran's disabilities, please schedule an examination for 
rating purposes.  

The Board sincerely regrets the additional delay caused by 
this Remand.  However, this action is necessary to ensure 
that all due process is met.  Accordingly, the case is 
REMANDED for the following action:

1.	Obtain any updated any relevant VA 
treatment records dated since January 2007 
that have not yet been associated with the 
claims file.

2.	After obtaining the updated records 
requested in the paragraph above, please 
schedule the Veteran for a VA examination 
to ascertain the nature and extent of his 
current residuals of left inguinal hernia 
repair and his left ilioinguinal nerve 
damage with chronic pain.  Any necessary 
tests should be undertaken.  The examiner 
is specifically requested to comment on 
the current symptoms of the Veteran's left 
inguinal hernia repair, including a 
description of the hernia, as well as the 
symptoms associated with his nerve damage.  
The examiner is also specifically 
requested to comment on the Veteran's 
complaints of pain associated with these 
disabilities, and to comment on any 
functional loss that the Veteran 
experiences related to such pain.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  

3.	Thereafter, readjudicate the issues on 
appeal, including determining whether 
referral for an extraschedular evaluation 
is warranted.  If either claim remains 
denied, issue an appropriate supplemental 
statement of the case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other 


appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



